Title: From George Washington to Alexander Hamilton, 18 October 1788
From: Washington, George
To: Hamilton, Alexander

 

Dear Sir,
Mount Vernon October 18th 1788

A day or two ago the enclosed letters came to my hands. The watch of Genl Morgan you have for what it cost him—what he expects for it is also signified. It is a repeater with a chaced outer case with open work in parts—The Inner case is open, nearly in the whole—It is of an old fraction make, and appears to have seen better days—perhaps its chief merits lay in being a family piece, perhaps I am mistaken it may possess intrinsic merit unknown to me; for silent it came to my hands; and silent it shall depart; having made no attempt to wind it up.
If a safe and direct conveyance presents itself I will forward it without waiting your orders—If not, say what shall be done with it—with very great esteem and regard I am dear Sir Yr Most Obedt & Very Hble Servant

Go: Washington

